Title: From Thomas Jefferson to David Humphreys, 2 May 1791
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia May 2d. 1791.

The bearer hereof Mr. John Wilcocks junr. having in contemplation to visit different Countries of Europe, and perhaps that of your Residence, with a view to commercial arrangements, I take the liberty of informing you that he is a citizen of the United States, son of Mr. Wilcocks the Recorder of Pennsylvania, and of a respectable character. As such I beg leave to make him known to you, and to recommend him, should he have occasion, to that patronage which the Citizens of the United States will naturally look for from the Representative of their Country in foreign parts.—I have the honor to be with sentiments of great respect and attachment, Dear Sir Your Most Obedient and Most humble Servant,

Th: Jefferson

